OFFICE   OF THE A-ITORNEY    GENERAL       OF   TEXAS
                                         AUSTIN




        iioaorabla      ToplXooro
        county Attorney
        calduell  county
        Lookhart, Tour


        Dear Slrr


    ,
                                                                ~08~ or baying right
                                                                ror.publlo roadr?
                                                               other queatlan.
.
        or thla
        part as




                to the genrral      run4 eql then   to   the             aelary
                rund?-
                                                                       .     96

Eonorable   TomWorm --Pam      2


          Thlr dopartsoat hald in Oplnlon ila.O-413 the8 a
Copairmlonon~ Cowt,doer not ham authority to pu?ohare right
of 1~89oat OS the general fund8 or the county   or lev l ~ubllo
laproruaaat tar, and ~8 the oron   for thet   pwgo8ea

            3 tho case of Carroll I. ?lllleaa, 202 8. Ur 304
the Su&ae     Court of Texas ezyreasly hold tbnt the Jury funi
and other oonstltutloislitada theroin designated ooaporod oi
‘fund8 raised  by teation ooalfl not be legally      translrrrrd frm
ona to aaothor, ant that Artiola 1630 Yernon(s tiotatwd Cl~ll
Btatutos,   ha8 lpplioatlon    to speolal haamda eremtod by rtatutor
acd mai riot ap~lioablo     tp oOrmtitutiona1 tundr. The Court nant
 rurtbor acd kale lc the CerroU Car0 that SoOtloP 9, Art&ok
a or tha Bteto Conrtltutioa      not only plad)d l llmitatloa    on
t&m amouct of baaa whloh ml&t bs lerhd by any oountr ror
 the yurjmou tkeroir?.   ummrated,     but alao derigzatod   end plaood
a llmltatlon on tho amunt to be aapsntied, ic that tams r&hod
for oco pqoes therein 6oflneG oould aot be-expende6 for my                        .
othor purpoao.                                     -
            Fe reape~tfullyanmmr beta     of the bbow       stated   quo@-
bloas   in tte cegatlre.
                                             Yours rery tndy




                                       BybdL                                          i
                                                  hrdoll rllllur
                                                        Amrlrtmt




                                                        i